UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7337


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

MARCEL J. TOTO-NGOSSO,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:08-cr-00179-RWT-1)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcel J. Toto-Ngosso, Appellant Pro Se. Frank Phillip Cihlar,
Gregory Victor Davis, Alexander Patrick Robbins, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcel     J.    Toto-Ngosso       seeks    to   appeal     the   district

court’s       order     denying     relief       on     his    28    U.S.C.A.     § 2255

(West Supp. 2012) motion.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.        § 2253(c)(1)(B)         (2006).          A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find    that        the   district       court’s     assessment       of   the

constitutional claims is debatable or wrong.                        Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).             When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable       claim    of   the      denial   of    a   constitutional

right.    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that     Toto-Ngosso          has      not   made        the   requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3